Citation Nr: 1039294	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a digestive symptom 
disorder, to include gastritis, irritable bowel syndrome, and 
small hiatal hernia, claimed as stomach problems with chronic 
diarrhea.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1968.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, in pertinent part, denied entitlement 
gastritis, claimed as stomach problems with chronic diarrhea.

In April 2010, the claim was remanded by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran, his family, and servicemen who served with him in 
Pakistan, reported that beginning during service and continuing 
on a regular basis thereafter, the Veteran experienced abdominal 
discomfort and diarrhea and frequently used the bathroom.  Hiss 
service treatment records, including entrance and separation 
examinations, do not include any digestive system complaints or 
treatment.  

In the April 2010 remand, the Board instructed that the Veteran 
should be provided a VA examination to determine whether any 
currently diagnosed digestive system disorder was incurred during 
or as a result of the Veteran's service in Pakistan.  The Board 
specifically requested that if an opinion could not be expressed 
without resort to speculation, the examiner should provide a 
rationale for this conclusion and clarify whether additional 
evidence would assist in rendering the opinion or whether the 
inability was due to the limits of current medical knowledge.  

The Veteran received a VA examination in May 2010 where the 
examiner diagnosed, in relevant part, irritable bowel syndrome 
(IBS) by history and small hiatal hernia.  The examiner stated 
that the problems with the Veteran's GI tract, specifically the 
stomach difficulties and what had been identified as IBS, were 
reviewed in a relatively minute fashion.  After considering the 
evidence of record, the examiner stated that "the issue" could 
not be resolved without a great deal of speculation.  A rationale 
for this conclusion was not provided as required by the Board and 
court precedent.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
As the Board's April 2010 remand order has not been complied 
with, remand of the issue is necessary.  See Stegall v. West, 11 
Vet. App 268 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

The first evidence related to the digestive system post-discharge 
is a May 1978 X-ray which found no demonstrable upper G.I. 
pathology.  In June 1981, the Veteran was treated for fatigue, 
diarrhea, cough and chest pressure, which was noted to be 
possibly linked to viral influenza syndrome or bacterial 
micoplasma since there had been no recent travel.  There was no 
mention of long-term digestive disorder symptoms or complaints 
related to service at that time.  However, since the mid-1980s, 
the Veteran has been shown with various digestive system 
diagnoses, including peptic ulcer disease, gastritis, irritable 
bowel syndrome, and small hiatal hernia.  

The Veteran and his colleagues reported that all individuals 
serving in Pakistan experienced the same stomach problems due to 
the water and food and that they were instructed on what to eat 
and drink.  They further contend that as the symptoms were 
common, further treatment was not sought in service.  

The examination report does not take into consideration the lay 
testimony provided, including the Veteran's statements.  
Furthermore, the examiner did not discuss much of the medical 
history related to digestive symptoms.  The Court has held that 
an examination is inadequate where the examiner formulates an 
opinion without considering the Veteran's statements.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination 
is inadequate where the examiner does not review the medical 
history and provide a factually accurate rationale for the 
opinions provided in the examination report.  Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295, 303-4 (2008).  

Based on the forgoing, a new VA examination is required.  An 
opinion is required as to whether any currently diagnosed 
digestive system disorder is related to service.  The examiner is 
instructed to take the Veteran's statements into consideration in 
rendering the etiology opinion.  Furthermore, if an opinion 
cannot be provided without resort to speculation, the examiner 
must provide a complete rationale for this and must determine 
whether there is additional information that could enable the 
examiner to provide the necessary opinion or whether the 
inability to provide the opinion was based on the limits of 
medical knowledge.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine whether any currently 
diagnosed digestive system disorder was 
incurred in or aggravated by service.  The 
examiner should review the claims folder and 
note such review in the examination report or 
in an addendum.  

The examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any currently diagnosed digestive 
system disorder had its onset in active service 
or is otherwise the result of disease or injury 
in service.  

The examiner must provide a rationale for all 
opinions provided.  The rationale must take 
into account the Veteran's reports.  

If the examiner rejects the Veteran's reports 
of a continuity of symptomatology, the examiner 
should provide a reason for doing so.

If the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner must provide a 
rationale for this conclusion and should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the Veteran's digestive system 
disorder(s).  The examiner should also state 
whether there is additional evidence that would 
permit the opinion to be made.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


